Citation Nr: 0303782	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In this decision, service connection was 
granted for post-traumatic stress disorder (PTSD), and an 
initial rating of 30 percent was assigned.  By the same 
rating decision, the RO found that no new and material 
evidence had been received to reopen the claim for service 
connection for a low back disability.  In a May 2001 
decision, the Board granted an higher rating for service-
connected PTSD, granting a 50 percent rating for that 
disability.  In a May 2001 rating decision, the RO 
implemented the Board's grant of a 50 disability rating.  

The Board also remanded the issue of whether new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a low back disability to retrieve 
records pursuant to the holding of Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In its current status, the case returns to 
the Board following completion of development made pursuant 
to its May 2001 remand.  

The Board notes in written correspondence received in 
November 2002, the appellant appears to have raised a claim 
for an increased evaluation for her service-connected PTSD, 
currently rated as 50 percent disabling.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a low back 
disability was initially denied in a March 1973 rating 
decision, and the veteran was notified of that determination 
by a letter dated later that month; the veteran did not 
initiate an appeal from that determination.  

3.  The veteran attempted to reopen her claim for service 
connection and in a December 1983 rating decision, the RO 
determined that no new and material evidence had been 
received to reopen the claim.  The veteran was notified of 
the determination and of her procedural and appellate rights 
by correspondence, dated in January 1984; the veteran did not 
initiate an appeal from the determination.  

4.  The evidence received into the record since the 1983 
rating decision includes reports of VA outpatient treatment 
showing that the veteran currently has a degenerative 
arthritis of the thoracic spine and a diagnosis of herniated 
nucleus pulposus at L4-L5.  

5.  The evidence submitted since the 1983 rating decision 
includes no new evidence which bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The December 1983 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (effective prior to August 29, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection was denied for low back disability in a 
March 1973 rating decision.  The evidence available at that 
time included the veteran's service medical records that show 
that she reported having pain in the area of the right 
scapula in November 1969.  In addition these records show 
that the veteran injured her back in June 1970 when she fell 
down some stairs.  She was seen later that month for 
complaints of back pain associated with an automobile 
accident that occurred, as the report indicates, 6 days 
previously.  The examiner noted that when previously examined 
she reported that she had fallen down a flight of stairs.  
She verbalized complaints of tenderness over the lower lumbar 
and upper sacral areas.  The diagnosis was bruise, no 
fracture.  At the time of her separation examination in June 
1970, no abnormalities of the spine were noted on clinical 
examination or on the report of medical history.  

Also of record at the time of the March 1973 rating decision 
was the report of the December 1970 VA examination.  At the 
physical examination, a slight scoliosis was observed by the 
examiner.  X-ray examination revealed the lumbosacral spine 
was essentially normal.  The recorded diagnosis was lumbar 
strain with slight scoliosis of the dorsal spine.  

The veteran was notified of March 1973 determination by a 
letter dated later that month.  The veteran did not initiate 
an appeal from this determination.  Hence, the March 1973 
rating decision became final.  

The report of the January 1978 VA examination shows that the 
veteran reported that she had 3 separate back injuries in 
service-i.e., two falls and a motor vehicle accident in 1969 
and 1970.  X-ray examination confirmed the presence of a 
slight scoliosis of the dorsal spine.  No other significant 
abnormalities were noted.  

In February 1978, the originating agency confirmed and 
continued the denial status with respect to the veteran's 
claim for service connection for a back disability.  In 
particular, the originating agency noted that the veteran 
claimed that an automobile accident in service caused her 
back disability.  However, it was also noted that X-rays 
showed no disability of the back, and the examiner stated 
that there was no disorder.  As a consequence, the 
originating agency concluded, in essence, that service 
connection was not warranted for a back disability.  The 
veteran was notified of that determination in February 1978.  

In a December 1983 rating decision, the originating agency 
determined that no new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for any back disorder.  In particular, it was 
noted that service connection had been denied previously for 
service connection for scoliosis of the dorsal and lumbar 
spine and for sprain of the back muscles.  The veteran was 
notified of that determination by a January 1984.  She did 
not initiate a timely appeal following the issuance of that 
notification.  The veteran attempted to reopen her claim for 
service connection for a back disability in July 1999.  In a 
September 1999 rating decision, the RO determined that no new 
and material evidence had been received to reopen the claim.  

Pertinent Law and Regulations

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claims to reopen were received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a back condition.  The 
RO has complied with the notice and duty to assist provisions 
of the VCAA, advised the veteran and her representative of 
the information required to substantiate her claim, and thus 
informed the veteran of what VA would do, in addition to what 
it expected her to do.

The veteran was notified of the information necessary to 
substantiate her claim, including the requirements to reopen 
her claim, by means of the discussions in the September 1999 
rating decision, a December 1999 statement of the case, 
August 2000 and September 2002 supplemental statements of the 
case, and May 2001 Board remand.  She was specifically told 
that no new and material evidence had been received to reopen 
her claim for service connection for a back disability.  The 
RO also notified her by letter dated August 2001, that she 
needed to submit new and material evidence in support of her 
claim.  The veteran did not respond to this inquiry.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
letter dated in August 2001 the RO asked her to identify all 
medical providers treating her for low back disability from 
1970, solicited releases from the veteran and indicated that 
VA would request these records.  

In addition, the Board, in its May 2001 remand instructed the 
RO to obtain the veteran's available VA outpatient and 
inpatient treatment records pursuant to Bell, supra.  In 
particular it indicated that the veteran had provided 
testimony and submitted statements to the effect that she had 
obtained medical treatment from various VA medical 
facilities.  The reports of contemporaneous treatment were 
obtained from the VA medical providers identified by the 
veteran.  

The requirements of the VCAA have been met by the RO to the 
extent possible, at this stage of the decision-making 
process.  Consequently, the Board may proceed with its 
appellate review.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since the December 1983 Rating Decision.  

The evidence received into the record since the December 1983 
rating decision includes reports of VA outpatient treatment 
records showing that the veteran had had continued complaints 
of back pain.  These records show treatment has been provided 
for the spine in the  cervical, thoracic and lumbar regions.  
In particular, the December 1998 and January 1999 reports of 
VA inpatient and outpatient treatment show that the veteran 
has a diagnosis of a herniated nucleus pulposus at L4-L5.  In 
addition, the report of an April 1999 X-ray examination shows 
that the veteran currently has degenerative arthritis of the 
thoracic spine.  Furthermore, a report of VA outpatient 
treatment shows evidence of a motor vehicle accident in June 
1999.  At that time, the veteran complained of pain in the 
low back, neck, ribs and knees.

In addition, the veteran provided testimony at an April 2000 
RO hearing.  At that time, the veteran associated her current 
diagnosis of herniated nucleus pulposus with injury sustained 
during her active service.  She stated that she received her 
first back treatment following her separation from service in 
December 1970.  She noted that since that time, she had 
required periodic treatment for her back disability.  The 
veteran also testified that she had been treated 
intermittently by private physicians for her back disability.  
She did state, however, that she did not recall that any 
doctor had associated the current back disability with her 
military service.  

Analysis

The previous denials of service connection were based on the 
finding that the veteran did had scoliosis of the thoracic 
spine, a constitutional or developmental abnormality, rather 
than an acquired back disability.  See, 38 C.F.R. § 3.303(c).  
While it was noted that she sustained injury during her 
active service, the previous rating boards determined that 
the veteran had no chronic back disability related to her 
military service.  Moreover, although the evidence received 
since the 1983 shows that the veteran currently has 
degenerative arthritis of the thoracic spine and a herniated 
nucleus pulposus of the lumbar spine, there is nothing in the 
record to suggest an association between current disability 
with injury, disability or event of her military service.  As 
a consequence, the Board finds that the evidence received 
into the record since the December 1983 decision is not so 
significant that it must be viewed in the light of all the 
evidence of record in order to fairly decide the case.  

While the veteran sincerely believes she sustained injuries 
during active service which have resulted in her present back 
disabilities, the Court has held that lay assertions of 
medical causation were insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  

Therefore, as the information provided in support of the 
application to reopen the claim for service connection does 
not include new evidence which bears directly and 
substantially upon the specific matters under consideration 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim, the Board 
finds "new and material" evidence has not been submitted.  
See 38 C.F.R. § 3.156 (effective prior to August 29, 2001).


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a low back disability, 
the appeal is denied.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


